Citation Nr: 0125695	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-05 972	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disorder, classified as low back pain, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant (veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1977 to February 
1989.  

This appeal arises from an August 1991 rating decision, in 
which the New York, New York, Regional Office reduced the 
rating for the veteran's service-connected low back disorder, 
classified as low back pain, from 10 percent to 
noncompensable, effective July 22, 1991.  In June 1996, the 
Board of Veterans' Appeals (Board) remanded the issue of 
entitlement to restoration of a compensable rating for the 
veteran's service-connected low back disorder to the RO.  A 
May 1997 rating decision restored the 10 percent rating for 
the veteran's low back disorder, effective July 22, 1991.  In 
June 1999, the Board remanded the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
disorder, classified as low back pain, to the New York, New 
York, Regional Office for additional development.  
Jurisdiction was subsequently transferred to the Winston-
Salem, North Carolina, Regional Office (RO).  


REMAND

The evidence of record indicates that according to the 
service medical records, the veteran was treated in service 
for various back conditions, including low back strain and 
mechanical low back pain.  Post service, a May 1989 VA 
general medical examination report included a diagnosis of 
low back pain with S1 symptomatology consistent with L5-S1 
herniated nucleus pulposus due probably to degenerative joint 
disease.  However, the diagnosis on orthopedic examination 
conducted at that time was "no orthopedic condition found in 
lower back."  A December 1989 CT scan of the lumbar spine 
was interpreted as showing an L5-S1 disc bulge slightly 
prominent on the right side, and minimal narrowing of the L5-
S1 neuroforamen at the site of the disc bulge.  There were no 
disc herniations or bulges seen at L4-L5 or L3-L4; the 
posterior elements and vertebral bodies were unremarkable; 
and no evidence of spinal stenosis was noted.  On July 1991 
and October 1992 VA examinations, the pertinent diagnoses 
included no abnormal objective physical findings with regard 
to the back.  A July 1991 VA x-ray and a November 1991 VA CT 
scan revealed no lumbar spinal abnormalities.  

The evidence of record indicates that the veteran sustained 
post-service injuries to his back in April 1992 and January 
1993.  At an April 1996 hearing, the veteran testified that 
that he discontinued employment with VA effective October 
1994 as a result of injuries he sustained in the April 1992 
accident and that he was receiving workers' compensation 
benefits in connection with his disabilities.  

In a remand in June 1996, the Board concluded that the 
evidence then of record was insufficient to allow proper 
adjudication of the severity of the veteran's service-
connected low back disability.  The Board further concluded 
that the medical evidence was inconsistent as to the 
diagnosis of the low back disorder, that the evidence did not 
adequately address the effect of an April 1992 post-service 
back injury on the veteran's service-connected low back 
disability, and that it did not take into account the factors 
discussed by the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The remand directed that the veteran be accorded a VA 
examination to evaluate the severity of his service-connected 
low back disability and, to the extent feasible, the examiner 
should differentiate which of the veteran's back-related 
symptoms are attributable to service versus other intervening 
causes or events.  

In a June 1999 remand, the Board pointed out that there had 
not been compliance with the June 1996 remand with regard to 
obtaining a medical opinion distinguishing low back 
symptomatology/pathology associated with service from that 
associated with his post-service April 1992 back injury.  

Subsequent to the June 1999 remand, on June 2000 VA fee-basis 
orthopedic examination, it was noted that an x-ray study of 
the veteran's lumbar spine showed multiple levels of disc 
degeneration, bulging, and herniation.  It was noted that the 
veteran reported having had a recent MRI that showed lumbar 
disc herniation; and that that MRI report was not available 
to that examiner.  The examiner further noted that the 
veteran did not, at the time of the examination, demonstrate 
objective clinical findings of a disc herniation.  The 
examiner opined that all of the veteran's examination 
findings and complaints were subjective only.  In replying to 
the question of whether it is at least as likely as not that 
any currently diagnosed low back disorder is related to the 
veteran's in-service injury, the examining physician stated 
that, "[i]t is more likely than not that any currently 
diagnosed low back condition is related to his in-service 
injury as well as other non in-service injuries."  With 
regard to a diagnosis of the veteran's low back disorder, the 
examiner indicated that there was what was described as 
repeated MRI evidence of degenerative disc disease with 
bulging.  The examiner added that, "[t]he patient's present 
condition and objective x-ray findings are less than 50% 
related to an in-service injury."  In a subsequent addendum, 
the same examiner listed the diagnosis of the veteran's low 
back disorder as "[d]egenerative disc disease with bulging 
based on MRI."  The examiner also noted that a VA MRI had 
recently been performed in February 2000, and that "[t]his 
is more likely than not related to an in-service injury."  

On June 2000 VA fee-basis neurological examination, the 
examiner indicated that the veteran had numerous subjective 
symptoms, that abnormalities of gait and movement were not 
totally objective, and that an objective measurement of 
muscle strength could not be performed.  The examiner opined 
that the only totally objective portion of the examination 
was that the veteran's reflexes were completely normal; and 
that there was no neurological condition which would account 
for the veteran's complaints of impairment due to back pain.  

The Board recognizes that the case has remained in remand 
status for years, in part because VA examinations conducted 
pursuant to Board remands have failed to adequately describe 
the nature and severity of appellant's service-connected low 
back disability and differentiate back symptomatology.  
Unfortunately, said June 2000 VA examinations reports 
conducted pursuant to the most recent Board remand again 
indicates that the examiners did not describe in sufficient 
detail the nature and severity of appellant's service-
connected low back disability and adequately differentiate 
back symptomatology attributable thereto versus any back 
pathology that might be due to other causes.  In particular, 
said orthopedic examination with addendum included confusing 
medical opinion as to whether any back discogenic disorder 
was related to service or not.  The Court has held that the 
Board cannot exercise its own independent judgment on medical 
matters.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Thus, the appellate issue is reremanded to the RO for 
additional medical and procedural development, as previously 
ordered by the Board in its prior remands.  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Additionally, it is unclear from the rating decisions sheets 
currently associated with the several claims folders whether 
the RO has formally adjudicated whether any back discogenic 
disorder is related to service or related to the service-
connected back disability.  The veteran contends that his 
service-connected low back disorder should be assigned a 
rating in excess of 10 percent under Diagnostic Code 5293, a 
code for rating intervertebral disc syndrome.  Thus, service 
connection for a back discogenic disorder appears to be an 
"inextricably intertwined" issue that should be formally 
adjudicated by the RO, particularly since the rating 
decisions sheets have only listed "low back pain" as the 
back disability for which service connection is in effect and 
have coded that disability under Diagnostic Code 5295 for 
rating lumbosacral strain.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  Also, 
recently promulgated regulations to implement this statute 
(See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
provide new duty to assist and notification provisions that 
are applicable in this case.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is unclear 
whether the RO has had an opportunity to consider the 
applicability of said recent statutory and regulatory 
provisions in this case.  In an effort to assist the RO, the 
Board has reviewed the claims files and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide any relevant records of back 
treatment not presently associated with 
the claims folders in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
veteran should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.  

2.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to back treatment; and associate them 
with the claims folders.  Any necessary 
assistance of the veteran should be 
solicited to the extent indicated.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
veteran should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2001).

4.  The RO should arrange appropriate 
examination(s), such as orthopedic and 
neurologic examinations, to determine the 
nature and current severity of the 
service-connected low back disability.  
The entire claims folders should be 
reviewed by the examiner(s) prior to the 
examination(s).  All indicated tests and 
studies should be performed, and range of 
motion studies of the low back expressed 
in degrees should be recorded.  

The examiner(s) should adequately 
describe the severity and manifestations 
of the service-connected low back 
disability, classified as low back pain, 
such as whether there is characteristic 
pain on motion, muscle spasm on extreme 
forward bending, unilateral loss of 
lateral spine motion in a standing 
position, listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes or 
narrowing/irregularity of the joint 
space, and abnormal mobility on forced 
motion.

If lumbar spinal pathology is clinically 
identified, the examiner(s) should review 
the entire evidentiary record including 
the service medical records and post-
service medical records (particularly 
those dated from service separation in 
February 1989 to on or about April 1992 
when the work-related back injury in 
question was sustained), correlate the 
findings with the diagnostic studies of 
record, express an opinion with 
sufficient explanation as to the nature 
and etiology of any lumbar spinal 
abnormalities manifested, and 
differentiate symptoms associated with 
any lumbar spinal abnormalities from 
symptoms attributable to the service-
connected low back disability, classified 
as low back pain.  If these symptoms are 
not medically capable of differentiation 
without resort to mere conjecture, this 
should be commented upon in the 
report(s).  

The examiner(s) should render an opinion 
with sufficient explanation regarding (a) 
whether it is at least as likely as not 
that any currently manifested lumbar 
spinal pathology (including discogenic 
disease) is causally or etiologically 
related to military service or the 
service-connected low back disability, 
classified as low back pain.  

If any lumbar discogenic disease is 
presently manifested, the examiner(s) 
should describe the severity and 
manifestations thereof, such as the 
presence of any sciatic neuropathy, 
demonstrable muscle spasm, absent deep 
tendon reflexes, and other abnormal 
neurologic findings appropriate to site 
of any diseased lumbar disc/disability; 
and the intensity, frequency, and 
duration of any recurring low back 
intervertebral disc syndrome attacks and 
the degree of any intermittent relief.  

The examiner(s) should describe the 
nature and severity of any painful motion 
of the low back; and whether it is due to 
the service-connected low back 
disability, classified as low back pain, 
versus additional low back disability or 
disabilities.  The examiner(s) should 
elicit information as to any other 
relevant considerations, such as 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions including from pain on 
motion, and the effect the back 
disability has upon the appellant's daily 
activities.  See DeLuca, supra.  The 
degree of functional impairment, if any, 
by the service-connected low back 
disability, classified as low back pain, 
should be described sufficiently.

5.  The RO should readjudicate the 
increased rating for low back disability 
issue, with consideration of applicable 
court precedents and statutory and 
regulatory provisions, including DeLuca.  

6.  If any lumbar spinal pathology 
(including discogenic disease) is 
presently manifested, the RO should 
formally adjudicate whether it is part 
and parcel of or related to the service-
connected low back disability, classified 
as low back pain, or otherwise warrants a 
grant of service connection therefor 
under appropriate legal theories.  

7.  All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  The RO must 
ensure that the remand instructions have 
been substantially complied with.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



